DETAILED ACTION
This action is responsive to claims and Information Disclosure Statement filed 30 August 2019. Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 30 August 2019 and 6 march 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Zheng (Reg. No. 51167) on 8 March 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for cell reselection, applied to a terminal, comprising: 
receiving threshold information for enabling cell reselection measurement sent by a network side device, the threshold information for enabling cell reselection measurement 
obtaining a movement speed of the terminal and a first received power measurement value of a downlink reference signal received by the terminal in a cell to be camped on; and 
determining, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement, 
wherein the determining, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement comprises: 
determining a target power threshold according to the movement speed and the threshold information for enabling cell reselection measurement; 
determining whether the first received power measurement value is less than the target power threshold; and 
determining to enable the cell reselection measurement when the first received power measurement value is less than the target power threshold.  
2. (Canceled) 
3. (Currently Amended) The method according to claim 1[[2]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges, and when there are a plurality of power thresholds for enabling 
determining a target speed level corresponding to the movement speed in a plurality of preset speed levels; and 
determining the target power threshold corresponding to the target speed level from the power threshold for enabling cell reselection measurement.  
4. (Currently Amended) The method according to claim 1[[2]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges, and when there is one power threshold for enabling cell reselection, the determining the target power threshold according to the movement speed and the power threshold for enabling cell reselection measurement comprises: 
determining a first speed level corresponding to the power threshold for enabling cell reselection measurement; 
determining a target speed level corresponding to the movement speed in a plurality of preset speed levels; 
obtaining a corrected power threshold corresponding to a difference value between the target speed level and the first speed level; and 
adding the corrected power threshold and the power threshold for enabling cell reselection measurement to get the target power threshold.  
5. (Previously Presented) The method according to claim 3, wherein the determining a target speed level corresponding to the movement speed in a plurality of preset speed levels comprises: 

determining a target speed threshold value from the movement speed threshold values, wherein different movement speed threshold values correspond to different preset speed levels, the target speed threshold value being a minimum threshold value of the movement speed threshold values that are greater than the movement speed, or the target speed threshold value being a maximum threshold value of the movement speed threshold values of the movement speed that are less than the movement speed; and 
determining the target speed level according to the target speed threshold value.  
6. (Previously Presented) The method according to claim 3, wherein the determining a target speed level corresponding to the movement speed in a plurality of preset speed levels comprises: 
obtaining a number of cells on which a terminal camps within a first preset time period; 
determining a target number threshold value from threshold values of the number of cells to be camped on, wherein different threshold values of the number of cells to be camped on correspond to different preset speed levels, the target number threshold value being a minimum threshold value of the target number threshold values greater than the number of cells, or the target number threshold value being a maximum threshold value of the target number threshold values less than the number of cells; and 
determining the target speed level according to the target number threshold value.  
7. (Previously Presented) The method according to claim 1, wherein after enabling the cell reselection measurement at the terminal, the method further comprises: 

determining whether second received power measurement values in all neighboring cells are less than the first received power measurement value within a second preset time period; 
when the second received power measurement values in all the neighboring cells are less than the first received power measurement value within the second preset time period, stopping cell reselection measurement, subtracting a preset corrected power value from the target power threshold to get a new target power threshold, using the new target power threshold as the power threshold for enabling cell reselection measurement corresponding to the target speed level, re- obtaining the movement speed and the first received power measurement value of the terminal, and determining whether to re-enable cell reselection measurement according to a re-obtained movement speed, a re-obtained first received power measurement value, and the new target power threshold.  
8. (Previously Presented) The method according to claim 7, further comprising: when the second received power measurement value of a target cell is less than the first received power measurement value within the second preset time period, determining the target cell as a cell to be camped on of the terminal, wherein the target cell is any neighboring cell of all the neighboring cells.  
9. (Currently Amended) A non-transitory computer readable storage medium having computer readable instructions which, when executed by one or more processors, cause the one or more processors to: 

obtain a movement speed of the terminal and a first received power measurement value of a downlink reference signal received by the terminal in a cell to be camped on; and 
determine, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement, 
wherein to determine, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement, the computer readable instructions cause the one or more processors to: 
determine a target power threshold according to the movement speed and the threshold information for enabling cell reselection measurement; 
determine whether the first received power measurement value is less than the target power threshold; and 
determine to enable the cell reselection measurement when the first received power measurement value is less than the target power threshold.  
10. (Canceled)
9[[10]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges; 
wherein when there is a plurality of power thresholds for enabling cell reselection, to determine the target power threshold according to the movement speed and the threshold information for enabling cell reselection, the computer readable instructions cause the one or more processors to:  
determine a target speed level corresponding to the movement speed in a plurality of preset speed levels; 
determine the target power threshold corresponding to the target speed level from the power threshold for enabling cell reselection measurement.  
12. (Currently Amended) The non-transitory computer readable storage medium according to claim 9[[10]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges; 
wherein when there is one power threshold for enabling cell reselection, to determine the target power threshold according to the movement speed and the power threshold for enabling cell reselection measurement, the computer readable instructions cause the one or more processors to: 
determine a first speed level corresponding to the power threshold for enabling cell reselection measurement; 
determine a target speed level corresponding to the movement speed in a plurality of preset speed levels; 

add the corrected power threshold and the power threshold for enabling cell reselection measurement to get the target power threshold.  
13. (Previously Presented) The non-transitory computer readable storage medium according to claim 9, wherein after the cell reselection measurement at the terminal is enabled, the computer readable instructions cause the one or more processors to: 
obtain a second received power measurement value of a downlink reference signal received by the terminal in a neighboring cell of a cell to be camped on; 
determine whether second received power measurement values in all neighboring cells are less than the first received power measurement value within a second preset time period; 
when the second received power measurement values in all the neighboring cells are less than the first received power measurement value within the second preset time period, stop cell reselection measurement, subtract a preset corrected power value from the target power threshold to get a new target power threshold, use the new target power threshold as the power threshold for enabling cell reselection measurement corresponding to the target speed level, re-obtain the movement speed and the first received power measurement value of the terminal, and determine whether to re-enable cell reselection measurement according to a re-obtained movement speed, a re-obtained first received power measurement value, and the new target power threshold.  
14. (Currently Amended) A terminal, comprising: 
one or more processors; 

receive threshold information for enabling cell reselection measurement sent by a network side device, the threshold information for enabling cell reselection measurement comprising at least one power threshold for enabling cell reselection measurement and corresponding preset speed range information, the preset speed range information being used to indicate a movement speed range of a preset terminal; 
obtain a movement speed of the terminal and a first received power measurement value of a downlink reference signal received by the terminal in a cell to be camped on; and 
determine, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement,
wherein to determine, according to the movement speed, the threshold information for enabling cell reselection measurement, and the first received power measurement value, whether to enable the cell reselection measurement, the computer readable instructions cause the one or more processors to: 
determine a target power threshold according to the movement speed and the threshold information for enabling cell reselection measurement; 
determine whether the first received power measurement value is less than the target power threshold; and 
determine to enable the cell reselection measurement when the first received power measurement value is less than the target power threshold.  
15. (Canceled) 
16. (Currently Amended) The terminal according to claim 14[[15]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges; 
wherein when there is a plurality of power thresholds for enabling cell reselection, to determine the target power threshold according to the movement speed and the threshold information for enabling cell reselection, the computer readable instructions cause the one or more processors to: 
determine a target speed level corresponding to the movement speed in a plurality of preset speed levels; and 
determine the target power threshold corresponding to the target speed level from the power threshold for enabling cell reselection measurement.  
17. (Previously Presented) The terminal according to claim 16, wherein to determine a target speed level corresponding to the movement speed in a plurality of preset speed levels, the computer readable instructions cause the one or more processors to: 
receive movement speed threshold values that is sent by a network side device and corresponds to the plurality of preset speed levels; 
determine a target speed threshold value from the movement speed threshold values, wherein different movement speed threshold values correspond to different preset speed levels, the target speed threshold value being a minimum threshold value of the movement 
determine the target speed level according to the target speed threshold value.  
18. (Previously Presented) The terminal according to claim 16, wherein to determine a target speed level corresponding to the movement speed in a plurality of preset speed levels, the computer readable instructions cause the one or more processors to: 
obtain a number of cells on which a terminal camps within a first preset time period; 
determine a target number threshold value from threshold values of the number of cells to be camped on, wherein different threshold values of the number of cells to be camped on correspond to different preset speed levels, the target number threshold value being a minimum threshold value of the target number threshold values greater than the number of cells, or the target number threshold value being a maximum threshold value of the target number threshold values less than the number of cells; and 
determine the target speed level according to the target number threshold value.  
19. (Currently Amended) The terminal according to claim 14[[15]], wherein the preset speed range information comprises a preset speed level, different preset speed levels representing different preset speed ranges; 
wherein when there is one power threshold for enabling cell reselection, to determine the target power threshold according to the movement speed and the power threshold for enabling cell reselection measurement, the computer readable instructions cause the one or more processors to: 

determine a target speed level corresponding to the movement speed in a plurality of preset speed levels; 
obtain a corrected power threshold corresponding to a difference value between the target speed level and the first speed level; and 
add the corrected power threshold and the power threshold for enabling cell reselection measurement to get the target power threshold.  
20. (Previously Presented) The terminal according to claim 14, wherein after the cell reselection measurement at the terminal is enabled, the computer readable instructions cause the one or more processors to: 
obtain a second received power measurement value of a downlink reference signal received by the terminal in a neighboring cell of a cell to be camped on; 
determine whether second received power measurement values in all neighboring cells are less than the first received power measurement value within a second preset time period; 
when the second received power measurement values in all the neighboring cells are less than the first received power measurement value within the second preset time period, stop cell reselection measurement, subtracting a preset corrected power value from the target power threshold to get a new target power threshold, use the new target power threshold as the power threshold for enabling cell reselection measurement corresponding to the target speed level, re- obtain the movement speed and the first received power measurement value of the terminal, and determine whether to re-enable cell reselection measurement according to 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least independent claims 1, 9 or 14 in ordered combination. Specifically, prior art was not found to disclose matter within the scope of determining a target power threshold according to a terminal’s speed for enabling cell reselection measurement, wherein cell reselection measurement is enabled when a first power measurement value is less than the target power threshold, in ordered combination with all of the limitations of claims 1, 9 or 14, as provided above. 
The closest prior art is provided below in a list of pertinent but not relied upon references. Each listed reference fails to at least disclose the limitations at issue alone or in a reasonable combination. Even if two or more of the listed references could be pieced together to arrive at the claimed invention, one having ordinary skill in the art would not have been motivated to do so before the filing date of the present application. For example, Lee et al. (US 9,137,757) may disclose triggering some actions when a measured power level is below a threshold, however those action relate to power reduction and backoff for random access, which is not related to determining whether to trigger cell reselection measurement. Lorca Hernando (US 2015/0208314) may disclose user equipment performing cell reselection according to velocity and power level, but it does not specify the UE performing cell reselection measurement or using the velocity to determine a power level threshold and triggering cell 
Before the filing date of the present application, one having ordinary skill in the art would have not motivation outside the present application to combine Lee, Lorca Hernando and Yu to arrive at the claimed invention. Therefore, claims 1, 3-9, 11-14 and 16-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundberg et al. (US 2019/0007872) – Fig. 6 and corresponding description disclose user equipment triggering cell reselection if signal strength is less than or equal to a minimum level;
Jung et al. (US 2015/0208353) – Figs. 8-10 and corresponding description disclose user equipment determining whether to measure a neighbor cell based on movement and difference in location;

Yu et al. (US 2019/0174382) Fig. 23 and corresponding description disclose user equipment obtaining a measurement cell set if a first quality parameter falls below a threshold;
Lorca Hernando (US 2015/0208314) – Fig. 2 and corresponding description disclose user equipment performing reselection according to velocity and signal levels;
Lee et al. (US 9,137,757) – Fig. 4 and corresponding description disclose user equipment applying power reduction and backoff if a power level is below a threshold;
Xue et al. (US 8,457,038) – Figs. 2 and 4 and corresponding description disclose user equipment adjusting a power level threshold according to velocity; and 
Shen et al. (US 2019/0357112) – Fig. 1 and corresponding description disclose user equipment determining to access a cell if a sum of signal strength of a first neighbor cell and an offset power value (which is determined by the UE’s speed) is greater than or equal to a preset threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468